Mr. Justice Waterman delivered the opinion of the Court. Appellees procured the making of the written contracts by Putnam, who was able, willing and ready to carry out the same. The trade fell through because of the inability of appellant to obtain a loan of $41,000. Appellant contends that it was known to appellees that the final consummation of the trade depended upon appellant’s ability to make this loan, and that as between appellant and appellees, appellant was to use all reasonable effort to make the loan. The appellant made such effort, and having failed, appellees are not entitled to commissions for having made a sale, because, as he insists, the obtaining of a loan of $41,000 was known by all to be essential to the carrying out of the proposed transaction with Putnam. Appellees do not appear to have undertaken or done the business of negotiating a sale of appellant’s property upon the condition that no commissions for effecting such sale would be paid unless appellant, by procuring a loan of $41,000, was able to carry out his proposed sale. Appellees did procure a satisfactory purchaser, and the trade fell through because of appellant’s inability to comply with conditions they had agreed to. The judgment of the Circuit Court is affirmed. Shepard, J¡, dissents.